Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ amendments filed on 6 April 2022 have been entered. Claims 1, 3-5, 7, 10-19, 21, 22 have been amended. No claims have been canceled.  No claims have been added. Claims 1-22 are still pending in this application, with claims 1, 10, and 18 being independent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 April 2022 has been entered.
 
Response to Arguments
The Applicants’ arguments (page 10 filed 6 April 2022) regarding the objection to claim 22 have been fully considered and found persuasive.  The previous claims ended claim 22 with a semicolon “;”.  Claim 22 has been amended to end with a period.  Thus, the objection to claim 22 has been withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Gunjan Agarwal on 3 May 2022.

The application has been amended as follows: 
In claim 5 line 1, change “wherein the” to --wherein 
In claim 18 line 7, change “a plurality” to --


Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The following references were considered (among others) in determining the patentability of claims 1-22:

Regarding claim 1, Yamane et al. (“Yamane”, US Pre-Grant Publication 20150265922 A1) discloses a system for presenting simulated reality relative to a user's position, comprising: 
a camera (Yamane [0050]); 
a non-transitory memory containing computer readable programming instructions (Yamane [0044]); and 
a processor (Yamane [0041]) configured to execute the programming instructions to cause the processor to: 
receive a first captured image of a first marker from the camera (Yamane [0015] obtains an image of a predetermined marker.), wherein the first marker has a first position relative to a simulated reality layer, the simulated reality layer including information relating to positioning of a simulated reality object in a simulated reality environment (Yamane [0058] combines a real world captured image with a virtual world image.  Virtual objects are placed based on the marker coordinate system.),
determine, based on the position (of the markers), a first position of the camera relative to the simulated reality layer (Yamane [0058] implements Augmented Reality by transforming the marker coordinate system into the image capturing section (camera [0050]) coordinate system.  This transform provides the capability to combine a real world captured image with a virtual world image.  Virtual objects are placed based on the marker coordinate system.), 
cause a display, on a display device, of the simulated reality environment having the simulated reality object, based on the first position of the camera relative to the simulated reality layer (Yamane [0008] displays virtual objects in captured images.  Yamane [0058] combines a real world captured image with a virtual world image.  Virtual objects are placed based on the marker coordinate system.), 
subsequent to the display (Yamane [0083] updates the positions of simulated reality objects based on a marker included in the camera image.),
relative to the simulated reality layer (Yamane [0058] combines a real world captured image with a virtual world image.), and 
cause an updated display, on the display device, of the simulated reality environment having the simulated reality object, based on the second position of the camera relative to the simulated reality layer.  (Yamane [0008] displays virtual objects in captured images.  Yamane [0058] combines a real world captured image with a virtual world image.  Virtual objects are placed based on the marker coordinate system.  Yamane [0083] updates the positions of simulated reality objects based on a marker included in the camera image.)

Dunn et al. (“Dunn”, US Patent 10289116 B1) discloses compare the first captured image to one or more stored marker data sets stored in a database (Dunn (column 4 lines 50-61 (21)) discloses fiducials, the fiducials’ locations stored in a data store.  Dunn (column 5 lines 21-40 (23)) obtains images of the fiducials and sends the fiducials to a server to determine the position of the UAV relative to the fiducial.),
receive a second captured image of a second marker from the camera, wherein the second marker has a second position (Dunn (Fig. 3 column 7 lines 1-25 (30)) illustrates a system for unmanned aerial vehicle (UAV) navigation.  Dunn identifies the position of the UAV by using the UAV’s camera (Fig. 1 (112)) to obtain images of multiple markers along the path.),
compare the second captured image to one or more stored marker data sets stored in a database to determine whether the second captured image corresponds to a stored marker data set of the one or more stored marker data sets (Dunn (column 4 lines 50-61 (21)) discloses fiducials, the fiducials’ locations stored in a data store.  Dunn (column 5 lines 21-40 (23)) obtains images of the fiducials and sends the fiducials to a server to determine the position of the UAV relative to the fiducial.), 
when the second captured image corresponds to the stored marker data set of the one or more stored marker data sets, determine an updated position of the camera relative to the second marker based on the corresponding stored marker data set, 
determine, based on the updated position, a second position of the camera. (Dunn (Fig. 3 column 7 lines 1-25 (30)) updates the position of the UAV (UAV’s camera (Fig. 1 (112))) based upon encountering multiple fiducials.)

Luccin et al. (“Luccin”, US Pre-Grant Publication 20180300551 A1) discloses determine whether the first captured image corresponds to a stored marker data set of the one or more stored marker data sets (Luccin [0049]-[0050] discloses markers, each with a specific code.  The specific marker code can determine an ID of an aircraft, and the marker location on the aircraft.  Luccin (Fig. 1 [0037]) discloses an aircraft with multiple markers (108), (110).  Luccin [0038] detects markers with an HMD camera to identify the position of the aircraft relative to the user.), 
when the first captured image corresponds to the stored marker data set of the one or more stored marker data sets. (Luccin [0038] detects markers with an HMD camera to identify the position of the aircraft relative to the user.)

Moteki et al. (“Moteki”, US Pre-Grant Publication 20160267661 A1) discloses determine a position of the camera relative to the first marker based on the corresponding stored marker data set. (Moteki [0004], [0040] determines the position and the orientation of a camera based on the position and shape of a pre-placed known marker.)

However, it would not have been obvious to combine Yamane, Dunn, Luccin, and Moteki to disclose the limitations in claim 1.
For example, it is well known in the art, as referenced in Yamane, to update positions of simulated reality objects after they are displayed in the simulation layer.  Dunn discloses capturing markers in an image from a UAV camera to track the position of the UAV.  However, Dunn does not interact with a simulation layer.  Dunn merely corrects the UAV’s course through the desired flight plan.

Regarding claim 10, in light of the allowance of claim 1, the method in claim 10 is similar and performed by the system in claim 1. Therefore, claim 10 is allowed for the same reasons as claim 1.

Regarding claim 18, in light of the allowance of claim 1, the medium in claim 18 comprises similar allowable subject as claimed by the method in claim 1. Therefore, claim 18 is allowed for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613